DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Information Disclosure Statement
The information disclosure statements filed on 07/28/2022, 10/26/2022, and 10/26/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The non-patent literature cite numbers 6-25 of the IDS filed 7/28/2022, non-patent literature cite numbers 3, 5-8, 10-11, and 13-22 of the first IDS filed 10/26/2022, and non-patent literature cite numbers 1, 4, 9, and 12 of the second IDS filed 10/26/2022 were not included with their respective IDS submissions and have been lined through on the respective IDS submissions. The Examiner notes that it appears that the ones not included with certain of the IDS submissions were included in others. Therefore, it is believed that all of the references were considered in aggregate. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 32-35, the limitations “wherein said sensor comprises at least one of acoustic, conductivity , current , deformation , density , depth , direction , distance , eddy - current , electrical , EMAT (electromagnetic acoustic transducer) , field , flow , flux - leakage, frequency, geometry , laser, length , location, motion , magnetic , optical , physical properties, rate, rfid, reluctance , resistance , time, ultrasonic, vibration, or voltage” render the claims unclear. The limitations following “at least one of” are not types of sensors, instead they are aspects of a material that a sensor could detect. It is unclear how a sensor can comprise these quantities. Therefore the metes and bounds of the claims are unclear. As best understood from the disclosure as originally filed, the sensor is intended to be capable of measuring one of these quantities. A possible claim correction would read - -  wherein said sensor is capable of measuring at least one of acoustic information, conductivity, current, deformation, density, depth, direction, distance, eddy-current information, electrical information, EMAT (electromagnetic acoustic transducer), field, flow, flux-leakage, frequency, geometry, by laser, length, location, motion, magnetic, optical, physical properties, rate, RFID signals, reluctance, resistance, time, ultrasonic signals, vibration, or voltage - -.
As to claims 33 and 35, the limitation “The method of claim  , wherein” renders the claims unclear because it is not clear what claim these claims are intended to depend from. Therefore, the metes and bounds of the claims are not clear. A possible claim correction would be to have claims 33 depend from claim 7 and claim 35 depend from claim 17.

Allowable Subject Matter
Claims 1-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853